Exhibit 10.3     Amendment #3

Real Estate Term Loan No. 10053500
Real Estate Line of Credit Loan No. 10053600
/jlm

 



THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD Amendment to Credit Agreement ("Amendment") is entered into and is
dated and made effective as of June 11, 2012 between ALICO, INC., a Florida
corporation; ALICO-AGRI, LTD., a Florida limited partnership; ALICO PLANT WORLD,
L.L.C., a Florida limited liability company; BOWEN BROTHERS FRUIT, LLC, a
Florida limited liability company; and ALICO LAND DEVELOPMENT, INC., a Florida
corporation (individually and collectively, the "Borrower") and RABO
AGRIFINANCE, INC., a Delaware corporation (the "Lender"). The Borrower and the
Lender agree as follows:

PRELIMINARY STATEMENT. The Borrower and the Lender have entered into the Credit
Agreement dated as of September 8, 2010, as amended by the First Amendment to
Credit Agreement dated as of August 1, 2011 and as further amended by the Second
Amendment to Credit Agreement dated as of December 21, 2011 (said agreement as
amended by any and all modifications or amendments thereto is hereinafter
referred to as the "Credit Agreement." The terms defined in the Credit Agreement
are used herein as therein defined).

Borrower and Lender wish to amend certain provisions of the Credit Agreement.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 7 – BORROWER COVENANTS

ARTICLE 7, Section 7.02 is hereby amended in its entirety as follows:

7.02 Current Ratio. Borrower shall at all times maintain a Consolidated Current
Ratio of not less than 1.50:1.00.

Reference to and Effect on the Credit Agreement.

(a) On and after the date hereof, each reference in the Credit Agreement to
"this Agreement", "hereunder" "hereof", "herein" or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws (without giving effect to the conflicts of laws principles
thereof) of the State of Florida.

Expenses. The Borrower shall pay on demand all costs and expenses incurred by
the Lender in connection with the preparation, execution, delivery, filing, and
administration of this Amendment (including, without limitation, Legal Fees
incurred in connection with the preparation of this Amendment and advising the
Lender as to its rights, and the cost of any credit verification reports or
field examinations of the Borrower's properties or books and records). The
Borrower's obligations to the Lender under this Section shall survive
termination of this Agreement and repayment of the Borrower's obligations to the
Lender under the Credit Agreement written.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.



1

 

  BORROWER     Alico, Inc., a Florida corporation         By:  /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Alico-Agri,
Ltd., a Florida limited partnership         By: Alico, Inc., a Florida
corporation, its General Partner         By: /s/ J.D. Alexander     J.D
Alexander, Chief Executive Officer              



Alico Plant World, L.L.C., a Florida limited liability company

        By: Alico, Inc., a Florida corporation, its Manager         By: /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Bowen
Brothers Fruit, LLC, a Florida limited liability company         By:   Alico,
Inc., a Florida corporation, Its Managing Member         By: /s/ J.D. Alexander
    J.D Alexander, Chief Executive Officer            

  Alico Land Development Inc., a Florida corporation           By: /s/ J.D.
Alexander    

J.D Alexander, Chief Executive Officer

                          LENDER       RABO AGRIFINANCE, INC.

 

       
        By:  /s/ Judy Cochran     Name:  JUDY COCHRAN     Title: Vice President
       

2